FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle July 28, 2011 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Cortney T. Klein (302) 571-5253 cklein@wsfsbank.com WSFS REPORTS 2nd QUARTER 2$0.55, a 53% INCREASE OVER 2nd QUARTER 2010 REVENUES CONTINUE MARKED INCREASE AND REFLECT FRANCHISE GROWTH ASSET QUALITY STATISTICS IMPROVE WILMINGTON, Del., WSFS Financial Corporation (NASDAQ: WSFS), the parent company of WSFS Bank, reported net income of $5.5 million, or $0.55 per diluted common share for the second quarter of 2011 compared to net income of $4.2 million, or $0.40 per diluted common share for the first quarter of 2011, and net income of $3.3 million, or $0.36 per diluted common share for the second quarter of 2010. Net income for the first six months of 2011 was $9.7 million or $0.96 per diluted common share, a 182% increase over $0.34 per diluted common share reported for the first half of 2010. Highlights: · Total net revenue for the second quarter of 2011 (excluding the unanticipated BOLI income discussed later) grew $2.2 million, or 5% (not annualized), from the first quarter of 2011 and $2.9 million, or 7%, from the second quarter of 2010. · Customer funding growth continued at strong levels, increasing $54.1 million, or 2% (8% annualized), from March 31, 2011 and $370.0 million, or 16%, from June 30, 2010.Demand deposits now represent 32% of customer funding. · Commercial and Industrial (“C&I”) loans increased $44.1 million, or over 3% (14% annualized), from March 31, 2011. 1 · Net interest margin increased five basis points to 3.61% for the quarter ended June 30, 2011 from 3.56% for the quarter ended March 31, 2011.Net interest income increased $933,000, or 3% (not annualized), from the first quarter of 2011. · Noninterest income improved to 34% of total net revenue.Fiduciary revenue increased $241,000, or 9% (not annualized), from the first quarter of 2011 and $2.0 million from the second quarter 2010. · Asset quality indicators, both leading and lagging, continued stable to improved trends as total Problem Loans (all criticized, classified and nonperforming loans and other real estate owned), delinquent loans, nonperforming assets and net charge-offs all declined from prior-quarter levels. · Provision for loan losses of $8.6 million for the second quarter of 2011 exceeded net charge-offs of $8.3 million, slightly increasing the allowance for loan losses to $56.2 million and remaining a relatively flat 2.10% of total loans. · WSFS announced a quarterly common dividend of $0.12 per share. Notable items: · Results for the quarter were positively impacted by $1.2 million in unanticipated non-taxable income related to the Bank’s investment in bank-owned life insurance (BOLI), which improved EPS by $0.13. · WSFS realized $603,000, or $0.04 per diluted share (after-tax), in gains on securities sales, reflecting continued MBS portfolio management. · The Company recorded $446,000, or $0.03 per diluted share (after-tax), in non-routine expenses, representing the remaining Christiana Bank & Trust (CB&T) acquisition integration costs. CEO outlook and commentary: Mark A. Turner, President and CEO said, “Initiatives we have implemented to fill the service void given the disruption in the banking industry in Delaware and southeast Pennsylvania continue to bear fruit.While overall economic activity continues to be sluggish, we have had significant success in growing our core customer funding and 2 commercial loans, particularly C&I lending, as we increase market share.Over the past few years, and especially during the past four quarters, we have invested in this opportunity and plan to continue to do so into the foreseeable future. “Our market share growth has enabled us to continue to increase revenues significantly.Fee income has increased quarter-over-quarter and year-over-year due to the addition of new customers across the board and growth in our fiduciary businesses.We have enjoyed this growth despite the negative impact of lower mortgage banking activity and regulatory restrictions on deposit fee income.Franchise growth, combined with thoughtful product pricing and balance sheet management also allowed us to improve margin and net interest income.We are pleased with our revenue growth, particularly in a tough economy. “And while the overall economy remains difficult, most of our key asset quality statistics improved this quarter.This improvement was the result of prudent underwriting combined with significant credit management and asset disposition efforts.However, as we have indicated in the past, continued improvement may be uneven. “In summary, our second quarter growth reflects the prudent and aggressive investments we have made in our franchise during a window of opportunity.Our Associates continue to provide stellar service to all of our customers and establish WSFS as the premier bank in the communities we serve.” Second Quarter 2011 Discussion of Financial Results Net interest margin expanded five basis points The net interest margin for the second quarter of 2011 was 3.61%, a five basis point increase from 3.56% reported for the first quarter of 2011.Net interest income for the second quarter was $31.2 million, an increase of $933,000, or 3%, from the $30.3 million reported during the first quarter of 2011.Compared to the second quarter of 2010, net interest income increased $489,000, or 2%, and the net interest margin decreased five basis points. 3 The linked-quarter increase in net interest margin and net interest income is the result of the Company’s ability to hold interest earning asset yields steady while lowering funding costs.Increases in loan yields and ongoing funding rate management were able to mitigate lower yields stemming from continued repricing in our mortgage-backed securities (MBS) portfolio in this low rate environment. Customer funding increased $54.1 million from March 31, 2011 The Company’s customer funding continued strong growth during the second quarter of 2011 due to significant growth in savings and demand deposits. Total customer funding was $2.7 billion at June 30, 2011, an increase of $54.1 million, or 2% (8% annualized), over levels reported at March 31, 2011.Core deposit accounts grew $78.9 million, with $64.8 million of this increase in demand accounts.Higher-cost customer time deposits decreased $24.3 million during the quarter.As the Company has continued to establish itself as a full service bank, and a premier bank in its markets, the level of public funding, trust and large commercial accounts has increased significantly.These account balances may add more seasonality and uneven trends to our deposit flows. Customer funding increased $370.0 million, or 16%, over balances at June 30, 2010.Similar to the linked-quarter comparison, this growth was in core deposit accounts. Year-over-year growth included a $175.2 million increase from the successful CB&T acquisition in December, 2010. The following table summarizes current customer funding balances and composition compared to prior periods. At At At (Dollars in thousands) June 30, 2011 March 31, 2011 June 30, 2010 Noninterest demand $ 20 % $ 19 % $ 20 % Interest-bearing demand 12 12 11 Savings 14 14 10 Money market 25 25 25 Total core deposits 71 70 66 Customer time 28 29 32 Total customer deposits 99 99 98 Customer sweep accounts 1 1 2 Total customer funding $ 100 % $ 100 % $ 100 % 4 14% annualized C&I loan growth helped propel $32.2 million increase in net loans from March 31, 2011 The Company continued its strong growth of C&I loans.This growth was partially mitigated by continued declines in residential mortgage balances due to the Company’s strategy to originate and sell these loans, and intentional reductions in construction loans. Total net loans were $2.6 billion at June 30, 2011, an increase of $32.2 million compared to the prior quarter-end, mainly due to an increase in C&I loans which grew $44.1 million, or 14% annualized, from March 31, 2011.This growth was partially offset by a decrease of $9.0 million in residential mortgage and construction loans. Net loans increased $164.3 million compared to June 30, 2010, including an increase of $106.2 million related to the CB&T acquisition in the fourth quarter of 2010. Excluding acquired balances, loans grew $58.1 million, or 2%. C&I loans, a subset of total commercial loans and the focus of franchise growth efforts, grew $160.2 million, or 14%. Loan growth was negatively impacted by the purposeful reduction of $63.8 million in construction loans (a 33% decrease) and $48.6 million in residential mortgage loans. Construction loans now total only $128.5 million, or less than 5% of gross loans, with residential construction loans (a subset of that total) only 2% of gross loans. The following table summarizes current loan balances and composition compared to prior periods. At At At (Dollars in thousands) June 30, 2011 March 31, 2011 June 30, 2010 Commercial & industrial $ 51 % $ 50 % $ 46 % Commercial real estate 24 24 22 Construction (1) 5 5 8 Total commercial loans 80 79 76 Residential mortgage 11 12 14 Consumer 11 11 12 Allowance for loan losses ) (2
